Citation Nr: 0610397	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service-connection for right total hip 
arthroplasty, claimed as hip joint replacement.  

2.  Entitlement to service connection for asthma to include 
as being secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his spouse

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
right hip disability and service, to include the one-year 
period following the veteran's discharge from service.  

2.  There is no competent evidence of a nexus between the 
post service diagnosis of asthma and service.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in service nor 
can it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Asthma was not incurred in service nor can it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, this 
was done with the February 2003 issuance of notice, which 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the appellant of the 
evidence required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to VA. 

The Board finds that an examination, to include a medical 
opinion, is not necessary to make a decision on the claims 
for service connection.  VA will provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  
As discussed below, while the evidence of record reveals a 
current diagnosis of the veteran's claimed disabilities, 
there is no evidence indicating that the veteran's 
disabilities are associated with service and the record 
contains sufficient medical evidence for VA to make a 
decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

II. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for right total hip 
arthroplasty, claimed as hip joint replacement, and asthma.  
The reasons follow.

The veteran's service medical records are silent with respect 
to complaints of or treatment for a right hip disease or 
injury or asthma.  Upon entrance and separation, the veteran 
reported that he did not have, and never had, asthma, 
shortness of breath, pain or pressure in chest or chronic 
cough or arthritis, bone, joint or other deformity.  
Likewise, entrance and separation examinations fail to reveal 
asthma or a right hip disability.  

In the late 1970s and early 1980s the veteran received 
treatment for asthma at the Spartanburg General Hospital.  
July 1979 marks the date of the veteran's first visit to this 
facility.  At that time, the veteran was admitted for an 
acute asthma attack.  Following that admission, in August and 
September 1979, the veteran was seen complaining of 
difficulty breathing and was diagnosed as having acute asthma 
attacks.  The veteran reported that he had had asthma for 
approximately four years or since 1975.  The veteran was 
hospitalized in October 1979 for treatment of an asthma 
attack.  In May 1980 the veteran was once again admitted for 
an asthma attack.  Treatment records for this admission 
reveal that the veteran had no asthma problems in childhood 
or in the Army, and that he had developed asthma in 
approximately 1975.  The treating physician noted that the 
veteran's family history was remarkable for asthma.  

In August 1980 the veteran was seen at the VA medical center 
for a physical examination regarding possible chemical 
exposure.  The veteran has maintained that his asthma is due 
to exposure to Agent Orange when he served in Vietnam.  
Records from that examination reveal that the veteran was 
exposed to toxic chemicals during and following military 
service.  The veteran reported the onset of asthma in 1974 
and was diagnosed as having asthma.  No discussion of the 
etiology of the veteran's asthma was made. 

Following the treatment outlined above, the veteran received 
treatment for his asthma as well as a right hip disability 
from both the VAMC and Dr. Reid.  A review of the relevant 
treatment records reveals that the veteran has received 
regular treatment and medication for his asthma, but contains 
no evidence regarding the etiology thereof.  These records 
also reveal that the veteran received replacements of his 
right hip in 1999 and 2002 due to osteoarthritis, but 
likewise contain no discussion of the etiology or onset of 
the veteran's right hip disability.  

At the aforementioned Board hearing, the veteran testified 
that the onset of his asthma can be traced to service.  He 
stated that he had symptoms of asthma, including fatigue and 
shortness of breath, approximately one year prior to his 
discharge and that his current asthma was due to chemical 
exposure.  The veteran also stated that he injured his hip 
while training as a paratrooper while in service.  The 
veteran also reported that medical professionals had informed 
the veteran that his hip "wore out over the years."  



1.  Right Total Hip Arthroplasty, Claimed as Hip Joint 
Replacement

The veteran underwent a right hip replacement approximately 
30 years following service and there is no competent evidence 
of a nexus between the post service right hip disability and 
service, to include manifestations to a compensable degree 
within one year following service.  Accordingly, service 
connection has not been established either on a direct basis 
or a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 
3.309(a).

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his right hip disability are not competent 
medical evidence.

2.  Asthma

The competent medical evidence of record indicates that the 
veteran first began suffering from asthma in approximately 
1975, nearly 8 years after his discharge from service.  There 
is no evidence of in-service incurrence of asthma or 
competent medical evidence otherwise establishing a nexus 
between the veteran's asthma and service.  Accordingly, 
service connection has not been established.  38 C.F.R. 
§ 3.303.  

Regulations do not provide for presumptive service connection 
for asthma based on exposure to herbicides during active 
service.  38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999).  Accordingly, under the 
law, the veteran is not entitled to a presumption that his 
asthma is etiologically related to exposure to exposure to 
herbicide agents.  

Accordingly, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu, 2 Vet. App. at 494; see also Routen, 10 Vet. App. 
at 186.  As such, the veteran's assertions regarding the 
etiology of his disability are not competent medical 
evidence.


ORDER

1.  Entitlement to service-connection for right total hip 
arthroplasty, claimed as hip joint replacement, is denied.  

2.  Entitlement to service connection for asthma, to include 
as being secondary to exposure to Agent Orange, is denied. 



____________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


